COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Alphonson Damon Malone v. The State of Texas

Appellate case number:   01-14-00054-CR

Trial court case number: 1899612

Trial court:             County Criminal Court at Law No. 8 of Harris County

       The reporter’s record in this case was due February 4, 2014. See TEX. R. APP. P.
35.1. On February 26, 2014, this court granted Sondra Humphrey, the court reporter, an
extension of time for filing the record to April 4, 2014, with no further extensions. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We ORDER Sondra Humphrey, the official (or substitute) court reporter, to file
the record in this appeal, if any, within 20 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: May 13, 2014